Citation Nr: 0803897	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2004 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim of 
service connection for PTSD.  A stressor questionnaire was 
not provided because the RO conceded the existence of an in-
service stressor in the letter.  While the notice did not 
refer to criteria for assigning a disability rating or an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.  Consequently, a remand of the service connection 
issue is not necessary.

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Omaha, 
Nebraska.  Additionally, in December 2004, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The veteran contends that he currently has PTSD and that 
stressful events, which occurred while he was in military 
service in the Republic of Vietnam, caused the disorder.  
According to submitted statements and treatment records, the 
veteran states that he was involved in firefights in which he 
was shot at by the enemy; underwent mortar attacks at Khe 
Sanh; witnessed the death of fellow soldiers; and retrieved 
dead bodies.  The veteran maintains that these stressful 
events caused him to have PTSD and service connection should 
therefore be granted.

A review of the veteran's service medical records do not 
document the incidents that the veteran contends occurred in 
Vietnam.  His personnel records show that the veteran's 
military occupational specialty was armor reconnaissance 
specialist.  Additionally, the veteran received the Army 
Commendation Medal with "V" Device as a result of his 
service in Vietnam.  Such an award is an indication that the 
veteran engaged in combat with the enemy during service.  
Because there is no clear and convincing evidence to the 
contrary and the veteran's claimed stressors are consistent 
with the circumstances of his service, the veteran's lay 
testimony alone establishes the occurrence of his claimed in-
service stressors.  38 C.F.R. § 3.304(f)(1).  Given the 
establishment of in-service stressors, the evidence needs to 
show that the veteran currently has PTSD and that it is 
linked to his established stressor(s) in order for service 
connection to be warranted.

A review of the post-service medical records reveals that the 
veteran first sought mental health treatment at the Omaha 
VAMC in October 2001.  The veteran's primary complaints were 
anger and disappointment concerning the death of his dog.  
The veteran's military history, including combat 
participation, was noted.  A nurse practitioner diagnosed the 
veteran with an adjustment disorder.  She stated that PTSD 
and a mood disorder were to be ruled out.

Later in October 2001, the veteran was seen by a VA clinical 
psychologist for a consultation.  The psychologist took a 
detailed history and administered psychological testing that 
included testing for PTSD.  It was reported that the veteran 
was exposed to potentially traumatic experiences in Vietnam, 
but he appeared to be more primarily concerned and distressed 
with recent and current events, particularly with the death 
of his dog.  Based on the psychological testing and the 
clinical interview, the psychologist gave the opinion that 
the veteran's presentation was most consistent with a mood 
disorder rather than PTSD.  A bipolar disorder was to be 
ruled out because there were features that were consistent 
with manic behavior.

In July 2004, the veteran was seen for a psychiatric 
consultation.  He was upset because the police had shot his 
dog.  He was diagnosed with normal grief.  In an August 2004 
note, the veteran was diagnosed with bereavement as a result 
of the death of his dog.  An adjustment disorder with 
depressed features and PTSD were to be ruled out.

The veteran was afforded a VA examination in connection with 
his claim in December 2004.  The examiner reviewed the claims 
file, including the prior VA treatment records, and noted a 
detailed history.  The veteran's in-service stressors were 
documented.  After an interview and mental examination, the 
examiner stated that the veteran did not meet the criteria 
for a diagnosis of PTSD.  Criterion A was met as a result of 
the veteran's combat experiences in Vietnam.  However, 
according to the examiner, criteria B, C, D, E, and F were 
not met.  See DSM-IV.  Instead, the examiner gave the opinion 
that the veteran's social functioning was significantly 
impaired by a schizoaffective disorder that was not related 
to military service.  The examiner stated that the veteran 
exhibited delusional patterns and a paranoid process of the 
schizophrenic symptomatology of the schizoaffective disorder.  
Additionally, the examiner believed that there was a 
superimposition of a manic episode.  The examiner stated that 
these findings were supported by the psychological testing 
that was recorded in the October 2001 consultation and the 
reactions to the death of the veteran's dogs.  The examiner 
concluded that the veteran did not meet the criteria for PTSD 
and diagnosed the veteran with schizoaffective disorder in 
accordance with DSM-IV.

VA treatment records from January through March 2005 reflect 
a diagnosis of depression.  The records do not contain a 
diagnosis of PTSD or otherwise suggest contradictory findings 
compared to the results of the December 2004 examination.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the claim of service 
connection for PTSD must be denied.  Here, the Board finds 
that the preponderance of the evidence is against the claim.  
Several medical practitioners examined the veteran and did 
not conclude that he suffers from PTSD.  The December 2004 
examiner set forth a detailed examination report containing a 
persuasive opinion in which he found that a diagnosis of PTSD 
in accordance with DSM-IV was not supported.  Instead, the 
examiner determined that the veteran suffers from a 
schizoaffective disorder that is not related to military 
service.  Thus, an essential requirement for service 
connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  In the absence of a 
diagnosis of PTSD, the claim of service connection for PTSD 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

(The Board notes that the veteran also contends that he has 
PTSD as the result of exposure to Agent Orange when he was 
stationed in Vietnam.  Notwithstanding the absence of a 
current diagnosis, PTSD is not a disease associated with 
exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.309(e) (2007).  Thus, 
service connection for PTSD on a presumptive basis would not 
be warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307 
(2007).)

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has PTSD and that it is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the diagnosis 
or etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In addition to his substantive arguments, the veteran 
generally contends that the VA adjudication system is flawed 
and biased.  He asserts that the medical definitions relied 
upon, such as those set forth in the DSM-IV, are not correct.  
He also believes that the governing regulations are 
inappropriate for deciding his claim.  Nevertheless, the 
Board is bound by the applicable statutes and regulations.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 
(2007).  Therefore, as it has done here, the Board must 
consider the evidence and facts of the case in accordance 
with applicable statutes and VA regulations.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


